Citation Nr: 0329971	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-12 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a mental disorder.

Entitlement to service connection for a bilateral leg 
disorder.

Entitlement to service connection for a bilateral foot 
disorder.

Entitlement to service connection for a back disorder.

Entitlement to service connection for a bilateral hand 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for a mental disorder, a bilateral leg 
disorder, a bilateral foot disorder, a back disorder, and a 
bilateral hand disorder.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that the veteran 
has a currently diagnosed mental disorder.

3.  The evidence does not reasonably show that the veteran 
has a currently diagnosed bilateral leg disorder.

4.  The evidence does not reasonably show that the veteran 
has a currently diagnosed bilateral foot disorder.

5.  The evidence does not reasonably show that the veteran 
has a currently diagnosed back disorder.

6.  The evidence does not reasonably show that the veteran 
has a currently diagnosed bilateral hand disorder.


CONCLUSIONS OF LAW

1.  A mental disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  A bilateral leg disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

3.  A bilateral foot disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

4.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

5.  A bilateral hand disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained private and VA treatment records on behalf of 
the veteran.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to date 
with regard to this claim.  The veteran has not provided VA 
with any information regarding other evidence that could help 
substantiate his claims.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the "duty to assist 
is not a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Id.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the veteran has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The Court has indicated that the 
evidence of a link between current disability and service 
must be competent.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that the veteran has not been 
afforded a VA examination with regard to any of his claimed 
disabilities.  However, in this instance the Board finds that 
such an examination is not required.  As will be discussed in 
greater detail below, the evidence indicates that the veteran 
does not have current diagnoses related to his problems other 
than the back and the right hand, and there are indications 
in the file that such problems were of recent origin.  In 
addition, the Board notes that there is no record of 
inservice treatment for complaints or symptoms related to 
claimed disorders other than documented complaints of left 
leg pain and a laceration of the right hand.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an October 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Service medical records do not contain references to 
complaints, findings, or treatment related to a mental 
disorder, bilateral foot disorder, or a back disorder.  A May 
1973 service medical record indicates that the veteran 
complained of pain in his left leg, specifically his left 
thigh.  The veteran reported first experiencing the pain 
after playing basketball.  No swelling or tenderness was 
noted.  No diagnosis was made, but the veteran was instructed 
not to run for two days.  There are no other references in 
the service medical records to complaints, findings or 
treatment related to either leg.  Service medical records 
indicate that the veteran had a laceration of the right hand 
in November 1973.  A service medical record dated later in 
November 1973 noted that the sutures were removed and there 
was some swelling around the laceration.  Service medical 
records are otherwise silent with regard to complaints, 
findings or treatment related to either hand.  No scars on 
the right hand were noted on either the March 1974 or the 
March 1975 re-enlistment examination reports.

A September 1995 VA x-ray report noted that the veteran's 
right hand began hurting a few days prior, when he fell.  No 
fractures were noted.

A January 1996 VA x-ray report noted that there was no 
evidence of acute bony changes of the right hand.

A July 1998 private treatment note reported that the veteran 
was involved in a motor vehicle accident and injured his 
upper and lower back.  Private treatment notes from August 
and September 1998 indicate that the veteran received 
physical therapy for complaints related to his upper and 
lower back.  These treatment notes also indicated that the 
veteran's back improved with therapy.

The veteran filed a claim in August 2001 for entitlement to 
service connection for a mental disorder, a bilateral leg 
disorder, a bilateral foot disorder, a back disorder, and a 
bilateral hand disorder.  He has not been more specific in 
terms of setting forth the nature and origins of his claimed 
disabilities, and he has not furnished other information 
concerning his medical care providers and whether there are 
records of pertinence that are obtainable through other 
sources.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for a mental disorder, a bilateral leg 
disorder, a bilateral foot disorder, a back disorder, or a 
bilateral hand disorder.  The United States Court of Appeals 
for Veterans Claims (Court) has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this instance, the veteran has not presented evidence of a 
currently diagnosed mental disorder, bilateral leg disorder, 
bilateral foot disorder, back disorder, or bilateral hand 
disorder that may be attributed to service.  While the 
veteran is competent to testify as to his symptoms, as a lay 
person he is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Specifically, with regard to the veteran's claims for a 
service connection for a mental disorder and a bilateral foot 
disorder there are no indications of complaints, findings or 
treatments related to such disorders in service or since 
service.  Further, the evidence of record does not reflect 
that the veteran has current diagnoses related to either a 
mental disorder or a bilateral foot disorder.

Likewise, there is no record of the veteran being seen in 
service for complaints related to his right leg, and there 
are no indications of current complaints related to a right 
leg disorder.  The veteran was seen in service once, in May 
1973, for complaints related to his left thigh.  No objective 
symptoms were noted in the treatment record.  In addition, 
there are no indications of further complaints during or 
since service related to the veteran's left leg.

The Board notes that the veteran was treated in 1998 for 
complaints related to his upper and lower back.  However, 
these complaints were attributed to a motor vehicle accident 
that occurred in July 1998.  Furthermore, the Board notes 
that the service medical records do not contain references to 
complaints related to any back disorder nor were such 
problems noted for a period of many years following service.

Finally, with regard to the veteran's claim for a bilateral 
hand disorder, the evidence of record does not contain 
references to any complaints related to a left hand disorder 
during service.  Additionally, there is no evidence of record 
indicating that the veteran has a currently diagnosed left 
hand disorder.

With regard to the veteran's claimed right hand disorder, the 
Board notes that the veteran was treated for a right hand 
laceration during service.  The laceration was reportedly 
sutured.  However, neither the March 1974 nor the March 1975 
re-enlistment examination reports noted a scar on the right 
hand.  The September 1995 VA x-ray report, which documents 
complaints of pain in the right hand, attributes that pain to 
a recent fall.  Absent clear indications of a scar being 
present at this time, or other residuals of the inservice 
laceration, there is no tenable basis for a grant of the 
requested benefit, or to further develop the record at this 
time.

As the evidence of record does not establish that the veteran 
has current diagnoses related to a mental disorder, a 
bilateral leg disorder, a bilateral foot disorder, a back 
disorder, or a bilateral hand disorder that may be also 
attributed to service, service connection for these claimed 
disorders is denied.


ORDER

Entitlement to service connection for a mental disorder is 
denied.

Entitlement to service connection for a bilateral leg 
disorder is denied.

Entitlement to service connection for a bilateral foot 
disorder is denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a bilateral hand 
disorder is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



